1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                   ***

6
      UNITED STATES OF AMERICA,
7
                           Plaintiff,
8                                                      2:19-cr-00026-APG-VCF
      vs.                                              ORDER
9     JOVANNI CAMACHO,
10                         Defendant.

11

12          Before the court are the Motion to Suppress (ECF NO. 28) and the Motion to Dismiss (ECF NO.
13   30).
14          Accordingly,
15          IT IS HEREBY ORDERED that an evidentiary hearing on the Motion to Suppress (ECF NO. 28)
16   and the Motion to Dismiss (ECF NO. 30) is scheduled for 10:30 AM, November 12, 2019, in Courtroom
17   3D.
18

19          DATED this 22nd day of October, 2019.
                                                             _________________________
20
                                                             CAM FERENBACH
21
                                                             UNITED STATES MAGISTRATE JUDGE

22

23

24

25
